DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2018/065057 12/12/2018
PCT/US2018/065057 has PRO 62/597,474 12/12/2017
	Claims 1-5 and 17-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is drawn to treatment of a neuronal injury or a disease associated with a disrupted autophagy flux, comprising administering an effective amount to induce the outgrowth of an injured neuron.  Inducing the outgrowth of an injured neuron clearly relates to 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 20-23 and 25 encompass treatment of diseases associated with disrupted autophagy flux or cancer using the compounds of claim 1.  

Silva (Cancers 2020, 12, 3461) teaches that autophagy is cytoprotective in some situations and cytotoxic in other situations.  See abstract.  Autophagic outcomes in different types of cancer are not yet fully defined, which makes clinical application difficult.  See page 3460, last paragraph.  Thus, even years after the effective filing date of the claims, clinical application targeting autophagy is difficult.
The specification states that the claimed compounds are useful for treating neuronal injuries or diseases associated with disrupted autophagy flux. The specification does not describe how to treat any disease and provides no working examples.    
Considering the state of the art as discussed by the references above, particularly with regards to the Silva reference and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Conclusion
The closest prior art is Liu (US 9,951,149).  Liu teaches compound B in Figure 1, which differs from the claimed compound because it contains a nitrophenyl group at the end and the stereochemistry is different in the second saccharide from the left.

s 20-23 and 25 are rejected.  Claims 1-5 and 17-19 are allowed.  Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/LAYLA D BERRY/Primary Examiner, Art Unit 1623